COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Duff
Argued at Alexandria, Virginia


MARIA EMIGDIA TURPIN
                                         MEMORANDUM * OPINION BY
v.   Record No. 2933-98-4              JUDGE ROSEMARIE ANNUNZIATA
                                            NOVEMBER 2, 1999
FAIRFAX COUNTY SCHOOL BOARD


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Maria Emigdia Turpin, pro se, on brief).
           Appellant submitting on brief.

           (Michael N. Salveson; Hunton & Williams, on
           brief), for appellee. Appellee submitting
           on brief.


     Maria Emigdia Turpin ("appellant") appeals the decision of

the Workers' Compensation Commission ("commission"), denying her

application for a change in her treating physicians, and

directing her to select a treating physician from the last panel

offered by the appellee, the Fairfax County School Board.     On

appeal, the appellant presents several issues for review that

may be distilled as follows:   1) whether the appellant was

abandoned by her physician, William S. Berman, M.D.; and

2) whether the commission erred in refusing to consider the

legal arguments prepared on behalf of the appellant by her

non-attorney husband, Charles Turpin, and signed by appellant.


     *
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
The appellee cross appeals contending the commission should have

stricken appellant's pleadings from the record.   We find the

court did not err in denying the appellant's application and

affirm.   We further hold that neither the commission's failure

to strike the legal arguments prepared by a non-attorney on her

behalf nor its refusal to consider the pleadings was erroneous.

                                I.

                        FACTUAL BACKGROUND

     On October 14, 1997, appellant filed an Application for

Hearing with the commission seeking a declaration that Katherine

Maurath, M.D., was appellant's new treating physician.   A legal

brief and a number of enclosures accompanied her Application.

Appellant's central allegation in her Application was that her

authorized treating physician, William S. Berman, M.D., refused

to treat her and that she was therefore entitled to select a new

treating physician.

     On May 18, 1998, the deputy commissioner denied the

requested relief, finding that Dr. Berman had never refused to

treat appellant.   The deputy commissioner found instead that

appellant was herself responsible for the alleged lack of

treatment and that appellant had "effectively attempted to

create a void in medical treatment which she then argued should

be filled by a physician of her own choice, in this case Dr.

Maurath."   The deputy commissioner's findings also included a


                               - 2 -
ruling that appellant's employer ("appellee") had no duty to

furnish her with subsequent panels of physicians and that it had

done so gratuitously in order to assure her continued treatment.

Accordingly, the appellant was directed to select from the most

recent panel within ten days of the ruling.   The deputy

commissioner also held that the appellee was not responsible for

the cost of appellant's treatment with Dr. Maurath.

     On May 20, 1998, appellant sought from the commission a

stay of the deputy commissioner's ruling with respect to

appellant's selection of a new treating physician from the

panel.   She then filed a Request for Review with the commission

on June 8, 1998.

     On November 20, 1998, the commission affirmed the ruling of

the deputy commissioner.   The commission agreed that "[t]he

evidence does not establish that Dr. Berman refused to treat the

claimant.   Rather, it was the appellant, not Dr. Berman, who

terminated the medical treatment."

     The commission also denied the appellee's request to strike

the documents containing legal argument filed by appellant but

prepared on her behalf by a non-attorney.   However, the

commission declined to consider these arguments in its review of

the case on the ground that "a non-lawyer may not submit on

behalf of another person or entity documentation including legal




                               - 3 -
argument and legal citation in support of an issue before the

Commission."

     On November 23, 1998, the appellee requested that the

commission reconsider that portion of its opinion concerning its

decision to strike appellant's legal arguments.   On December 3,

1998, the commission denied the request for reconsideration on

the ground that the commission's opinion clearly and

unambiguously applied the commission's established procedures in

such cases.

     On December 20, 1998, appellant filed the present appeal,

and the appellee cross appealed, bringing before us the

questions earlier stated.

                                II.

                             ANALYSIS

          A.   The commission's factual findings concerning
                termination of the appellant's treatment.

     On appeal, the factual findings of the commission are

conclusive and binding upon the Court of Appeals, if such

findings are supported by credible evidence.   See Commonwealth

v. Powell, 2 Va. App. 712, 714, 347 S.E.2d 532, 533 (1986); see

also Code § 65.2-706.   It matters not that there may be evidence

in the record to support a contrary finding, so long as there is

evidence, or reasonable inferences which can be drawn from the

evidence, to support the commission's findings.   See Food Lion,

Inc. v. Lee, 16 Va. App. 616, 619, 431 S.E.2d 342, 344 (1993).

                               - 4 -
We review the evidence in the light most favorable to the

appellee.    See R.G. Moore Bldg. Corp. v. Mullins, 10 Va. App.

211, 212, 390 S.E.2d 788, 788 (1990).

     The appellant's entire argument is grounded upon her

assertion that her treating physician, Dr. Berman, refused to

treat her and that she therefore was entitled to seek treatment

from another doctor of her own choice.    The facts established by

the evidence fail to demonstrate that Dr. Berman refused

treatment to the appellant.   Her claim on appeal is therefore

without merit.

     The commission found as a matter of fact that Dr. Berman

did not refuse treatment to the appellant.   The record provides

ample evidence to support this finding.   Dr. Berman had treated

the appellant for at least three years, and the record gives no

indication that at any time he voiced reluctance to attend

appellant.   The record also reveals that even before May, 1996,

the appellant had begun to seek treatment from other physicians

while still continuing her care under Dr. Berman.   The record

further shows that only two days before the appellant's request

for a new panel on March 21, 1997, Dr. Berman prepared a medical

progress report detailing the appellant's treatment and

prognosis.   Dr. Berman's subsequent refusal to schedule an

appointment with the appellant on March 27, 1997, resulted from

his professional opinion that a consultation by telephone was


                                - 5 -
adequate to treat her complaint.   "Whether a treating physician

has released or abandoned his patient most often is determined

by the express intent of the physician. . . . [I]t is a factual

determination which must be proven by clear and convincing

evidence in light of the high professional responsibility which

a medical doctor owes to provide patient care and treatment."

Jensen Press v. Ale, 1 Va. App. 153, 157, 336 S.E.2d 522, 524

(1985) (emphasis added).   Indeed, in Jensen, we observed that

"[o]ne refusal to see [a] claimant on request was not a release

or discharge."   Id.

     The evidence in the record plainly supports the

commission's conclusion that Dr. Berman did not terminate his

treatment of the appellant.   Consequently, we will not disturb

that finding upon our review of the case.   Not only has the

appellant failed to demonstrate that Dr. Berman expressed a

clear intent to terminate his treatment of her, but her argument

relies heavily on Dr. Berman's one-time refusal to schedule an

appointment with her on March 27, 1997.   Thus, Jensen strongly

suggests that even if the commission had made no finding as to

the reason for Dr. Berman's refusal to see the appellant on that

date, this single instance of a refusal to grant her an

appointment would be insufficient evidence of his intent to

terminate treatment.   We therefore affirm the commission's

finding that the appellant herself terminated her treatment with


                               - 6 -
Dr. Berman.   Having done so, she was not entitled to pursue

treatment with Dr. Maurath.

     B.   The commission's refusal to strike legal arguments
           filed by the appellant and its refusal to consider
           appellant's pleadings.

     Although this question is mooted somewhat by our decision

to affirm the commission's findings of fact, we nevertheless

consider it in order to clarify the law and to guide parties in

future cases.

     The commission considered its own rules regarding the

pleadings in its decision below.   Having found that the

appellant could not have prepared her legal arguments herself

because of her limited education and her inability to

communicate in English, the commission followed its own

precedent in choosing to consider the appellant's petition for

review, but declining to consider legal arguments prepared on

her behalf by a non-attorney.    See Smith v. Orange Livestock

Market, Inc., 75 O.W.C. 129 (1996); Mullins v. Dale Presley

Trucking, VWC No. 149-07-23 (June 29, 1994).

     We have previously held that when we construe the

adjudicative orders of an administrative agency, we give

deference to that agency's interpretation of the law.      See

Rusty's Welding Service, Inc. v. Gibson, 29 Va. App. 119, 129,

510 S.E.2d 255, 260 (1999).   We have also noted the commission

has the power to make and enforce rules not inconsistent with


                                - 7 -
the Workers' Compensation Act in order to further that Act's

provisions.     See Code § 65.2-201(A); Arellano v. Pam E. K's

Donuts Shop, 26 Va. App. 478, 482, 495 S.E.2d 519, 521 (1998),

cited in 29 Va. App. at 129 n.2, 510 S.E.2d at 260 n.2.     The

commission has the power to enforce its own rules.     See id. at

482-83, 495 S.E.2d at 521.    When the commission interprets its

own rules, we will accord that interpretation great deference

and will not set it aside unless arbitrary or capricious.        See

Specialty Auto Body v. Cook, 14 Va. App. 327, 330, 416 S.E.2d

233, 235 (1992).

        We find that the commission acted appropriately in refusing

to consider the legal arguments prepared for the appellant by

her non-lawyer husband.    The commission's choice not to strike

the offending documents from the record comports with its prior

decisions, see Smith, 75 O.W.C. 129; Mullins, VWC No. 149-07-23,

and we therefore defer to the commission in its adherence to its

own rules and precedent.    It committed no error in not striking

the appellant's legal briefs from the record, and it acted

appropriately by refusing to consider them in rendering its

decision.

        Accordingly, we affirm the order of the commission in this

case.

                                                        Affirmed.




                                 - 8 -